Citation Nr: 0900401	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-06 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had service in the Commonwealth Army of the 
Philippines between January 1942 and May 1946.  The veteran 
died in June 2005 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1. The veteran died in June 2005.  The cause of death was 
cardiovascular arrest with an underlying cause of myocardial 
infraction.  Other significant conditions from which the 
veteran suffered prior to his death were senility, 
cerebrovascular accident, hypertension, right sided 
hemiparesis, and bronchial asthma.  

2. During the veteran's lifetime, service connection was in 
effect for residuals, gunshot wound, right thigh, through and 
through, involving muscle groups XIII and XIV, evaluated as 
40 percent disabling.

3. The preponderance of the evidence is against a finding 
that the veteran's death was proximately due to or the result 
of his service-connected disability, or that his service-
connected disease or disability contributed to death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.312 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.   

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Certain chronic diseases, such as cardiovascular-renal 
disease may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim at issue.  

In the present case, the appellant contends that the 
veteran's service-connected residuals of a gun shot wound 
contributed to his death.  
 
Of record is a January 1998 medical certificate which noted 
the veteran had been confined to a hospital in April 1996 for 
a week as a result of a cerebrovascular accident, 
hypertension, and a right sided hemiparesis.  This 
certificate also noted the veteran required constant nursing 
care.  Statements dated in November 2000 and September 2003 
and November 2000 from a private physician indicated that the 
veteran had been examined and found to have had a "CVA" 
(cerebrovascular accident), hypertension, pneumonia, and 
bronchial asthma.  An April 2004 medical certificate from the 
municipal health officer revealed that the veteran had been 
examined and found to be in a stage of senility.  The 
veteran's death certificate shows that he died in June 2005.  
The cause of death was cardiovascular arrest with the 
antecedent cause being myocardial infraction.  

After a careful review of the evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  Again, the veteran was discharged 
from active service in 1946, almost 60 years prior to his 
death.  
There is no indication of in-service treatment for any of the 
diseases noted on the death certificate.  There is also no 
demonstration of cardiovascular disease within one year from 
service separation.  In fact, such disease was not manifested 
until many years later.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Moreover, no competent medical 
evidence causally relates the cause of death to active 
service or any service-connected disability.

The Board acknowledges that the appellant may believe that 
the veteran's death ultimately stems from his service-
connected gunshot wound residuals.  However, she has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, there is no support for a grant of service connection 
for the cause of the veteran's death.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate her claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in September 2005.  
Accordingly, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.

The Court has further held that in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, a VCAA  
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. (2007).  
While the appellant did not receive specific notice in this 
regard, the September 2005 notice letter informs the 
appellant that evidence is needed to show that the veteran's 
service-connected disability caused or contributed to cause 
the veteran's death.  In this case, a reasonable person could 
be expected to understand what was required to support the 
claim, and accordingly the appellant is found to have had a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Therefore, any error in the content 
of notice was not prejudicial.  See Overton v. Nicholson, 20 
Vet. App. 427, 439 (2006); Sanders v.  Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).
 
During the pendency of this appeal, the Court issued Dingess 
v. Nicholson 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A.     § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  
Because a preponderance of the evidence is against the claim, 
the question of any potential error is moot.   

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for. 

The appellant was not afforded a VA examination or VA medical 
opinion regarding this claim.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating that the current 
disabilities may be related to an in-service event are the 
appellant's own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


